DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. (US 2006/0131550) in view of Brentin (Soy-Based Chemicals and Materials, ACS Symposium Series, American Chemical Society:  Washington DC, 2014).
Considering Claims 1-5:  Glassel et al. teaches a waterproofing agent that functions as a wax substitute comprising 20 parts of a polysiloxane and 80 parts of an aliphatic solvent (¶0020; 0007).
	Glassel et al. does not teach the composition as comprising a vegetable C1-4 alkyl ester.  However, Brentin teaches using a soybean methyl ester as a substitute for aliphatic solvents (pg. 4).  As Brentin teaches the use of soybean methyl ester as being an improvement over the aliphatic solvent used in Glassel et al., it would be reasonably pertinent to the teachings of Glassel et al.  It would have been obvious to a person having ordinary skill in the art to have substituted the soybean methyl ester of Brentin for the aliphatic solvent of Glassel et al., and the motivation to do so would have been, it is a cost-competitive, low VOC, and readily biodegradable replacement for conventional hydrocarbon solvents (pg. 4).
Considering Claims 6-9:  Glassel et al. teaches the polysiloxane as being hydroxyl terminated polydimethylsiloxane (¶0019).
Considering Claim 10:  Glassel et al. teaches treating lignocellulose fibers with the waterproofing composition (¶0001).
Glassel et al. is silent towards the amount of the waterproofing composition used relative to the lignocellulose particles.  However, the amount of waterproofing agent would be a result effective .

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. (US 2006/0131550) in view of Brentin (Soy-Based Chemicals and Materials, ACS Symposium Series, American Chemical Society:  Washington DC, 2014) and Chorvath et al. (US Pat. 8,907,037).
Considering Claims 11-16:  Glassel et al. teaches a waterproofing agent that functions as a wax substitute comprising 20 parts of a polysiloxane and 80 parts of an aliphatic solvent (¶0020; 0007).
	Glassel et al. does not teach the composition as comprising a vegetable C1-4 alkyl ester.  However, Brentin teaches using a soybean methyl ester as a substitute for aliphatic solvents (pg. 4).  As Brentin teaches the use of soybean methyl ester as being an improvement over the aliphatic solvent used in Glassel et al., it would be reasonably pertinent to the teachings of Glassel et al.  It would have been obvious to a person having ordinary skill in the art to have substituted the soybean methyl ester of Brentin for the aliphatic solvent of Glassel et al., and the motivation to do so would have been, it is a cost-competitive, low VOC, and readily biodegradable replacement for conventional hydrocarbon solvents (pg. 4).
	Glassel et al. does not teach the presence of a binder in the mixture.  However, Chorvath et al. teaches mixing a waterproofing agent with 74 weight percent of a pMDI binder prior to the addition to the wood (4:45-58, Example 3).  Glassel et al. and Chorvath et al. are analogous art as they are concerened with the same field of endeavor, namely lignocellulose waterproofing.  It would have been obvious to a person having ordinary skill in the art to have added the waterproofing agent of Glassel et al. to a pMDI binder, as in Chorvath et al., and the motivation to do so would have been, as Chorvath et al. suggests, to provide a sprayable and stable wood treatment composition (7:51-8:7).
Considering Claims 17 and 18:  Glassel et al. teaches the polysiloxane as being hydroxyl terminated polydimethylsiloxane (¶0019).
Considering Claim 19:  Glassel et al. teaches treating lignocellulose fibers with the waterproofing composition (¶0001).
Glassel et al. is silent towards the amount of the waterproofing composition used relative to the lignocellulose particles.  However, the amount of waterproofing agent would be a result effective .

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person having ordinary skill in the art to have substituted the soybean methyl ester of Brentin for the aliphatic solvent of Glassel et al., and the motivation to do so would have been, it is a cost-competitive, low VOC, and readily biodegradable replacement for conventional hydrocarbon solvents (pg. 4).
B)  The applicant’s argument that the Office has not established the level of ordinary skill in the art is not persuasive.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).  See MPEP § 2141.03.
C)  The applicant’s argument of unexpected results is not persuasive.  “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.  See MPEP § 716.02(b).
The applicant has not specifically identified and explained any examples that establish an unexpected result over the closest prior art of record, but rather made a general statement that the data establishes unexpected results.  As such, the applicant has not met their “burden of explaining the data in any declaration they proffer as evidence of non-obviousness”.  
	D)  The applicant’s argument that Glassel et al. teaches away from vegetable alkyl esters is not persuasive.  Glassel et al. is completely silent towards vegetable alkyl esters and thus cannot be said to criticize, discredit, or otherwise discourage the use of vegetable alkyl esters.  As Brentin specifically teaches the advantages of replacing the preferred solvent of Glassel et al. with soybean methyl ester, the prior art as a whole teaches the advantage of using soybean methyl ester in the composition.  
	E)  The applicant’s argument that claims 11-15 do not teach a polysiloxane, and thus Glassel et al. is not relevant is not persuasive.  The instant claims use the transitional phrase comprising.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").  See MPEP § 2111.03.  Thus, the claims would allow for the presence of polysiloxane.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767